Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 28, 2022

                                      No. 04-21-00471-CR

                                   Caleb Patrick DANIELS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 18-10-00155-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due March 31, 2022; however, the court granted two
extensions of time, and the brief was finally due June 2, 2022. On June 2, 2022, we abated the
appeal in order for the trial court to appoint new counsel. On June 24, 2022, we ordered the
appeal reinstated after the trial court appointed John Michael Lamerson to represent appellant.
We further ordered appellant’s brief due on or before July 25, 2022. On July 22, 2022, counsel
for appellant filed a motion requesting an extension until September 26, 2022 to file the brief.

        We grant in part the motion and order appellant’s brief due September 23, 2022. The
court does not ordinarily grant extensions of more than sixty days beyond the original due date.
4th TEX. APP. (San Antonio) LOC. R. 8, Notes and Comments. Counsel is therefore advised that
no further extensions of time will be granted absent a motion, filed by the date the brief is due,
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court